Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed February 20, 2022 have been received and reviewed. Claims 1-7, 10-17 and 20 are now pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 has been considered by the examiner. However, the IDS fails to comply with 37 CFR 1.98(a)(1), which requires a column that provides a blank space next to each document to be considered, for the examiner’s initials. The 50 pages submitted include various transmittal letters and other certificates along with a filled out initial columns, signature and dates. In addition, the serial number and filing date are not of the instant application. Applicants need to present a “clean” list of references if they want these citations printed on the face of the patent to be printed. The printer is unlikely to print this list because the 50 pages are not in accordance with the rules. If Applicants do not want the list to be printed, no action is necessary. The USPTO understands the limited resources of a University, but this is not a difficult thing to do.
Terminal Disclaimer
The terminal disclaimer filed on February 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,229,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-7, 10-12, 14-17 and 20 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims 
The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants declaration and arguments have been fully considered but not found persuasive. The Office agrees that the EAE Mouse Model is an animal model for brain inflammation. A claim limited to treating MS (claims 3 and 13) would be allowable. However, the point of the rejection is that diseases as diverse as those embraced by the claims are not known to be treatable using a single drug. Type 1 diabetes, for example, is treated with insulin. No one has been able to treat Type 1 diabetes using a drug for autoimmune disease.  
No compound has been found that can treat “autoimmune diseases” generally and this would be unprecedented. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs Novo Nordisk, 42 USPQ2nd 1001, 1006.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1, 2, 4-7, 10-12, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “includes” is open-ended and renders the claims indefinite. Appropriate definite claim language, such as “is” or “selected from” is suggested. In claim 1 as amended the phrase “wherein treating includes one or more” should be replaced, for example, by the term “is” or replacing the preamble of the phrase with, for example, “A method of reversing progression of, alleviating or palliatively treating an autoimmune disease” to make the claim conform with appropriate Markush language.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 11, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624